Citation Nr: 1701595	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  09-42 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to March 24, 2008, for the grant of a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to Dependents' Education Assistance (DEA) benefits prior to March 24, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to August 1963.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted entitlement to a TDIU and DEA benefits, effective from March 24, 2008.

The Board remanded this case for additional development in March 2016.  The case is now returned for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in March 2016, as evidence had suggested in 1992 that the Veteran had been employed.  Specifically, an August 1992 private emergency room record suggested that the Veteran might own a trailer park.  Subsequently, the Veteran and the Veteran's wife submitted statements and documentation that she was the sole owner of a bait and tackle shop and rented a space for RV trailers.  See e.g., correspondence received April 13, 2016.  The documents indicate that the Veteran never owned or worked at the trailer park.  Thus, it appears that the Veteran has not been gainfully employed as a result of his wife's business.

The Veteran submitted a formal claim for entitlement to a TDIU received on December 14, 2006.  Initially the TDIU claim was denied in a May 2007 rating decision.  The Veteran did not file a notice of disagreement with this decision.  However, he submitted statements within one year of the May 2007 rating decision suggesting that he wanted to continue his original claim for a total disability rating.  He noted in a May 2007 statement that he was disagreeing with the ratings assigned to his service-connected disabilities in a September 2006 rating decision and thought that he should be entitled to a 100 percent rating.  A January 2008 treatment record noted that the Veteran's low back pain was getting worse and he was having right lower extremity radiating pain.  A March 24, 2008 VA treatment record also showed a worsening right knee disability.  

Thereafter, in an August 2008 rating decision, the RO granted entitlement to a TDIU and DEA benefits, effective March 24, 2008, the same date that a 60 percent rating for the right knee disability was assigned, on the basis of the VA treatment record showing a worsening of the right knee disability.  

The Veteran's service-connected disabilities are as follows: (1) total right knee replacement with 2 centimeter shortening of the left, rated as 30 percent disabling, effective January 1, 1996, and 60 percent disabling, effective March 24, 2008; (2) lumbosacral spine scoliosis associated with total right knee replacement, with 2 centimeter shortening of the leg, rated as 10 percent disabling effective September 16, 2005, and 40 percent, effective February 10, 2012; (3) right lower extremity radiculopathy associated with lumbosacral spine scoliosis, rated as 40 percent disabling, effective February 10, 2012; (4) status post left hip fracture, surgical repair with residual hardware associated with lower back condition of discectomy, laminectomy, multiple surgeries, rated as 30 percent disabling, effective October 15, 2010; (5) residuals of left wrist fracture with degenerative osteoarthritis, rated as 20 percent disabling, effective August 1, 1998; (6) left lower extremity radiculopathy associated with lumbosacral spine scoliosis, rated as 20 percent disabling, effective February 10, 2012; and (7) right hip degenerative joint disease associated with total right knee replacement, with 2 centimeter shortening of the leg, rated as 10 percent disabling, effective September 16, 2005.  

The combined ratings are 30 percent from January 1, 1996; 40 percent from August 1, 1998; 60 percent from September 16, 2005; 70 percent from March 24, 2008; 90 percent from October 15, 2010; and 100 percent from February 10, 2012; and as noted, a TDIU is assigned, effective March 24, 2008.  As the combined rating for his service-connected disabilities was not 70 percent (with at least one disability rating of 40 percent) until March 24, 2008, he did not meet the schedular criteria for a TDIU prior to March 24, 2008.  See 38 C.F.R. § 4.16(a).

On his notice of disagreement with the effective date for the TDIU and DEA benefits, the Veteran stated that he thought his effective date should be in 2006.  In support of his assertion he submitted a statement from a private doctor dated in January 2006 noting that the Veteran had been under his care for his right knee disability, which had caused his thoracolumbar scoliosis and right hip disabilities.

The record shows that the Veteran has not worked since the 1980s.  While the Social Security Administration records indicate that this was due to a liver transplant, some of the records associated with the Veteran's Social Security Administration file also show that the Veteran's back disability was mentioned several times.  See e.g., April 1983 Disability Determination mentioned lumbar surgeries.  The Veteran was not service-connected for his lumbar spine disability until 2005; and at that time it was on the basis of aggravation from his service-connected knee disability, rather than the back injuries and surgeries that had been documented in the 1980s.  However, given that the Veteran submitted documentation noting treatment for his right knee disability, which had caused his thoracolumbar scoliosis and right hip disabilities in January 2006; and a January 2008 VA treatment record noted that the Veteran's low back pain was getting worse and he was having right lower extremity radiating pain, the evidence suggests that he was unemployable due, in part, to his service-connected disabilities prior to the effective date of his TDIU in March 24, 2008.

As indicated above, the Veteran did not meet the schedular criteria of 38 C.F.R. § 4.16(a) for a TDIU until March 24, 2008 (when he first had a combined rating of 70 percent, with at least one disability rated as 40 percent).  38 C.F.R. §§ 4.16(a).  Nevertheless, he may alternatively establish his entitlement to this benefit prior to March 24, 2008, on an extraschedular basis pursuant to the alternative provisions of 38 C.F.R. § 4.16(b), provided that it is shown he was precluded from obtaining and maintaining substantially gainful employment, even prior to that date, solely due to his service-connected disabilities.

The Board is precluded from assigning a TDIU on this special alternative basis, in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Regarding the Veteran's claim for an earlier effective date for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C.A., Chapter 35, this matter is inextricably intertwined with the issue of whether an earlier effective date is warranted for TDIU on an extraschedular basis.  Therefore, a decision on this matter is deferred until resolution of the TDIU earlier effective date issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ensure that all relevant treatment records pertaining to the Veteran's service-connected disabilities from December 14, 2005 to March 24, 2008 are in the file.

2.  The AOJ should then refer this claim for a TDIU on an extraschedular basis prior to March 24, 2008, to the Director of VA's C&P Service or to the Under Secretary for Benefits for consideration and adjudication of the question of whether the Veteran was entitled to a TDIU on an extraschedular basis during any time period from December 14, 2005 to March 24, 2008 solely due to his service-connected disabilities.  

During this time period, he was service connected for total right knee replacement with 2 centimeter shortening of the left, rated as 30 percent disabling, effective January 1, 1996; (2) lumbosacral spine scoliosis associated with total right knee replacement, with 2 centimeter shortening of the leg, rated as 10 percent disabling, effective September 16, 2005; (3) residuals of left wrist fracture with degenerative osteoarthritis, rated as 20 percent disabling, effective August 1, 1998; and (4) right hip degenerative joint disease associated with total right knee replacement, with 2 centimeter shortening of the leg, rated as 10 percent disabling, effective September 16, 2005.

3.  If a TDIU on this special extraschedular basis for any period preceding March 24, 2008 is not granted to his satisfaction, the AOJ should send the Veteran and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




